Title: From George Washington to Silas Deane, 13 August 1777
From: Washington, George
To: Deane, Silas



Sir
Camp in Bucks County [Pa.] 13th Augt 1777

I have had the pleasure of receiving several of your favs. by the hands of Gentlemen coming to America with a desire to enter into our Service, but as they were merely introductory, I hope I shall be excused for not answering them in regular order.
The difficulty of providing for those Gentlemen in a manner suitable to the former ranks of some, and the expectations of many, has not a little embarrassed Congress and myself. The extravagant Rank given to the Officers who first came over from France, most of whom have turned out but little better than Adventurers, made those of real Merit and long Service, who came over with proper credentials, naturally conclude that they should enjoy the highest posts in our Army; indeed it could not be expected that they would consent to serve in this Country in an inferior Station to those whom they had commanded in France. Had not this difficulty been in the way, it would have been in a great measure impossible for us to have provided for them all in the line of the Army, for the following Reasons. When Congress at length determined to establish the Army upon a permanent footing, the Regiments and Feild Officer’s Commissions were naturally given to those Gentlemen in the different States who had stepped forward and distinguished themselves from the beginning of the contest. All that could then be done was to give those, that came well recommended, Commissions in the Continental Army, from whence they derived Rank & Pay, but as they were assigned to no particular Corps, they were in a great measure excluded from any real command. This, to those who came over upon Motives of interest only, was not unsatisfactory, but it was very irksome to men of real spirit who wanted to distinguish themselves,

and who could not brook the thoughts of drawing pay without rendering Service for it. From this State of the Case you will plainly perceive, that had applications for employment in our Service been but few, it would not have been easy to have granted them in a proper manner; but when they have been so extremely numerous (and scarce a Man willing to accept of any thing under the degree of a feild Officer) it has been really distressing, especially when it is considered that many of the Gentlemen are men of Merit and who have come from home out of a desire of serving our Cause—I have often expressed my Sentiments to Congress upon this head, and have wished them to take some measures to make Docr Franklin and yourself acquainted with our difficulties. If the Gentlemen in France were properly informed that our Army was fully officered and that all Vacancies are filled by Succession, none would come out but those in particular Branches with whom particular Stipulations are made. I make no doubt but you are sufficiently importuned for Letters of recommendation, which I am confident you grant to none but those whom you think worthy of them. But I hope you will in future let the Gentlemen who apply for them, into a true State of the nature of our Service and of the difficulty of getting into it, in any but an inferior Station; if, after that, they choose to come over upon a Risque, they cannot complain if their expectations are not answered. Altho letters of recommendation are not binding, yet if the parties that bring them have not their wishes fully complyed with, they are apt to attribute their disappointment to slight of them and want of attention to the Gentlemen recommending. I have laid this matter thus fully and candidly before you that you may endeavour to prevent the fruitless applications and great Expence that those Gentlemen must incur who cannot be provided for. I am &c.
